Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants response to the Restriction Election Requirement dated 9/16/2020. Applicants’ have elected Group I, claims 1-5, 11, species, compound 6-acetyl-3-(phenylamino)-2-(pyridin-4-yl)-l,5,6,7-tetrahydro-4H-pyrrolo[2,3-c]pyridin-4-one, lung cancer as the species disorder, and cisplatin as the second therapeutic agent without traverse. The elected species compound is disclosed in Example 7 of the specification as filed. The restriction requirement is made final.
	For the sake of compact prosecution, the examiner discussed allowable subject matter with Atty. Stephanie Choing on 1/06/2021. In response, Applicants’ have filed supplemental response and supplemental amendments on 01/15/2021. Claims 1-5 have been amended, and claims 8-10, 12-14 and 17-18 have been canceled. It is noted that the withdrawn claims 6, 15, 16, 19-20 will be rejoined. In light of the claim amendments the pending claims 1-6, 11, 15-16 and 19-20 which are free of prior art is allowed. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 15, 16, 19-20, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because claims 6, 15, 16, 19-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

					Application Priority
This application filed 06/15/2018 is a national stage entry of PCT/EP2016/ 080640, International Filing Date: 12/12/2016, claims foreign priority to 15200590.6, filed 12/16/2015.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are directed to compounds of formula I, and method(s) of preparing the compounds. Hitchcock teaches 3-heteroaryl substituted indazoles but differ in many structural features compared to the instantly claimed compounds (WO 2014/147203). The prior art do not teach the compounds and the method(s) of preparation of compounds of formula I as in the instant claims. Hence claims 1-6, 11, 15-16 and 19-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627